DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 05/05/2022 Final Office Action, claims 41-47 and 62-73 were pending. Claims 41-47 and 62-73 were rejected.
The terminal disclaimer filed on 06/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Pat. Nos. (1) 9,040,555 B2; (2) 9,597,321 B2; and (3) 10,195,184 B2 is approved.
In the Applicant’s 06/30/2022 Reply, claims 74-80 were added.
Claims 41-47 and 62-80 remain pending. 

Remarks and Amendments
(1)	Claims 41-47 and 62-73 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 12, and 14 of U.S. Pat. No. 9,040,555 B2 (issued 05/26/2015; hereinafter “US9040555B2”).
(2)	Claims 41-47 and 62-73 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 12, and 14 of U.S. Pat. No. 9,597,321 B2 (issued 03/21/2017; hereinafter “US9597321B2”).
(3)	Claims 41-47 and 62-73 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 12, and 14 of U.S. Pat. No. 10,195,184 B2 (issued 02/05/2019; hereinafter “US10195184B2”).
	The Applicant’s Terminal Disclaimer obviates these rejections which are hereby withdrawn. 

Conclusion
Claims 41-47 and 62-80 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655